Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 13, and 14 are currently amended.
Claims 2-11 are original.
Claim 12 is canceled.
101 double patenting rejections are withdrawn based on applicant’s filing of a terminal disclaimer.
Claims 1-11, 13 and 14 are currently pending.
This action is made NON-FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Publication No. 20180074490) in view of Choi (U.S. Publication No. 20200283007).
Regarding claims 1, 13, and 14:
Park Teaches:
A method for controlling a motor vehicle remotely, including the following steps: (“Discloses is a vehicle remote control device and system, and a method for remote driving.” [Abstract])
determining that a motor vehicle must be assisted by remote control; (“When the identification of the passenger is normally completed, in step S715, the vehicle 100 transmits a remote control request signal to the vehicle remote controller 200.” [0069]; here it shows that it can be determined that the motor vehicle must be assisted by remote control by receiving a remote control request from the passenger.)
receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely; (“When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control by the chauffeur service driver under communication caution condition where the communication signal strength is less than the predetermined level.” [0049]; see also paragraphs [0047] and [0048] where the examiner is interpreting, under broadest reasonable interpretation, the communication signal strength to be a safety condition that must be satisfied.)
checking whether the at least one safety condition is satisfied; (See again [0047]-[0049], specifically “When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode” [0049])
generating remote control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied, to assist the motor vehicle by remote control; (See [0047]-[0049] for checking at least one safety condition. “the vehicle remote control device 200 outputs the driving data and the vehicle condition information received from the vehicle 100 linked thereto. In step S750, the vehicle control signal is input so as to drive the vehicle based on the outputted information.” [0076];)
and outputting the generated remote control signals. (S755 in Fig. 6, [0076] and “the vehicle control signal is transmitted to the vehicle 100.” [0077])
Park does not explicitly teach, however Choi teaches:
wherein situation signals are received, which represent a situation in which the motor vehicle finds itself, based on the situation signals, it is determined whether the motor vehicle is in an emergency situation, which the motor vehicle is unable to resolve at least in a semiautomated manner, and it is determined that the motor vehicle must be assisted by remote control when the motor vehicle is in an emergency situation, which the motor vehicle is unable to resolve at least in a semiautomated manner. (“in the case that it is determined that the autonomous driving of the vehicle 110 is impossible, the vehicle 110 may request the remote control to the remote control center 130 that is external to the vehicle, and may remotely operate by the remote control center 130.” [0036]; here it shows that when it is determined based on a request signal that the autonomous vehicle has found itself in an emergency situation where it is impossible to drive, the remote control will provide assistance control.)
Park and Choi are analogous art because they are in the same filed of art, emergency remote control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method as taught by Park to include the functionality of Choi in order to perform remote driving for an autonomous vehicle in an emergency situation. The teaching suggestion/motivation to combine is to be able to perform remote driving in a timely manner and to perform remote action for a vehicle capable of autonomous driving for which there is a demand as taught by Choi in [0008].

Regarding claim 2: 
Park in view of Choi teaches all of the limitations of claim 1.
Park further teaches:
(i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure including a communication path and/or communications components, for controlling a motor vehicle remotely, 
(ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals, 
(iii) presence of a predetermined computer protection level of a device for executing the method steps,
(iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the method steps,
(v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the method steps, 
(vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options, 
(vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options (The examiner is interpreting the communication status found in [0047]- [0049] as presence of predetermined quality criteria of the communication options.), 
(viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect analyses and/or measures in response to incorrect interpretations; presence of one or more fallback scenarios, 
(ix) presence of a predetermined function, 
(x) presence of a predetermined traffic situation, 
(xi) presence of predetermined weather,
(xii) presence of a maximum possible time for a specific performance or execution of one method step or a plurality of method steps, 
(xiii) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly.

Regarding claim 3:
Park in view of Choi teaches all of the limitations of claim 1.
Park further teaches:
wherein the remote control signals are generated only when the at least one safety condition is satisfied. (“When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control by the chauffeur service driver under communication caution condition where the communication signal strength is less than the predetermined level. If communication between the vehicle and the remote control device is completely lost, it makes the vehicle to be driven autonomously and stopped at the nearest safety zone;” [0049]; See S763 and S764 in Fig, 7; “If the received control signal strength is greater than or equal to the specific value, the process proceeds to step S764 to control the vehicle remotely through the control signal” [0079])

Regarding claim 4:
Park in view of Choi teaches all of the limitations of claim 1.
Park further teaches:
Wherein the check as to whether the at least one safety condition is satisfied, is carried out prior to and/or after and/or during one or more predetermined method steps. (“checking whether the communication signal strength is less than the predetermined level prior to remotely control the vehicle” [0049]; “If the received control signal strength is greater than or equal to the specific value, the process proceeds to step S764 to control the vehicle remotely through the control signal” [0079])

Regarding claim 5:
Park in view of Choi teaches all of the limitations of claim 1.
Park further teaches:
Wherein after the outputting of the remote control signals, remote control of the motor vehicle is tested based on the output remote control signals to detect a fault, (See paragraphs [0073]-[0079] where it teaches detecting a signal strength of the remote signals and determining whether or not that are faulty by being below a specific threshold value.)
and in response to the detection of the fault, the remote control is interrupted, or emergency remote control signals for controlling the motor vehicle remotely in an emergency are generated and output. (“When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control;” [0049]; “If the received signal strength is less than the specific value, the process proceeds to step S763 to allow the vehicle to perform autonomous driving or to make the vehicle to stop on a safe road” [0079])

Regarding claim 6:
Park in view of Choi teaches all of the limitations of claim 1.
Park further teaches:
wherein: (i) one or more of the method steps up to the steps of generating and outputting the remote control signals, are executed inside the motor vehicle, and/or (ii) one or more of the method steps are executed outside of the motor vehicle in an infrastructure. (“Fig. 6 shows that some steps are executed at a vehicle remote control device 200 of a remote control platform; “The vehicle remote control device 200 remotely drives a linked vehicle.” [0032]; Fig. 6 also shows some steps are executed at the vehicle 100”)

Regarding claim 7:
Park in view of Choi teaches all of the limitations of claim 6.
Park further teaches:
wherein the infrastructure is a cloud infrastructure. (“A remote control platform according to an embodiment may include at least one vehicle control device 200 and a management server. The vehicle remote control device 200 remotely drives a linked vehicle, and the management server monitors matching of the vehicle and the vehicle remote control device, communication conditions, and operation time of each vehicle remote control device, etc.” [0032-0033])

Regarding claim 10: 
Park in view of Choi teaches all of the limitations of claim 1.
Park further teaches:
wherein traffic system control signals for controlling at least one traffic system are generated and output based on the remote control signals. (“The vehicle lighting control signal input unit 257 receives input of a control signal for adjusting driving and brightness of a lighting device mounted on the vehicle including a turn signal, a headlight, a traffic light, a fog light, and an emergency light.” [0069])

Regarding claim 11:
Park in view of Choi teaches all of the limitations of claim 1. 
Park further teaches:
Wherein status signals are received, which represent a status of the motor vehicle, and as a function of the status, it is determined that the motor vehicle must be assisted by remote control. (When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control;” [0049])

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Publication No. 20180074490) in view of Choi (U.S. Publication No. 20200283007) in view of Kim (U.S. Publication No. 20200074061).
Regarding claim 8:
Park in view of Choi teaches all of the limitations of claim 1. 
Kim further teaches:
wherein one or more of the method steps are documented in a blockchain. (See paragraphs [0288]-[0291].)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control as taught by Park with the user authentication in autonomous driving, as taught by Kim in order for the one or more method steps to be documented in a blockchain. The teaching suggestion/motivation to combine is that by recording the steps in a blockchain, security can be improved as taught by Kim in [0260]-[0262].

Regarding claim 9:
Park in view of Choi teaches all of the limitations of claim 1.
Kim further teaches:
wherein it is tested if an entity made up of the motor vehicle and infrastructure involved in the method, including communication between the infrastructure and the motor vehicle, is safe, so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or communication between the motor vehicle and the infrastructure are tested. (Paragraph [0041] and Fig. 21A show a transmission procedure using encrypted data blocks between the vehicle and the infrastructure in an autonomous driving system.)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control system taught by Park with the encrypted user authentication process as taught by Kim in order for the communication between the motor vehicle and the infrastructure to be tested. The teaching suggestion/motivation to combine is that by testing the communication between the infrastructure and the motor vehicle, security, safety, and efficiency can be improved. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664